Citation Nr: 1732858	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

On his May 2011 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  Thereafter, he was notified of a new hearing date in July 2017, but was determined to be a no-show.  The Board notes that the notification correspondence is dated within 30 days of the scheduled hearing date of July 6, 2017.  See June 2017 Notification Letter.  To date, he has not shown good cause for his "no show," nor requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

During the course of the appeal, it appears the Veteran has raised a claim for a total disability rating based on individual unemployability (TDIU) based on his service-connected PTSD.  See, e.g., the Veteran's April 2010 VA Form 21-8940 (indicating that his PTSD has prevents him from securing any substantial gainful occupation).  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the question of whether an increased rating may be warranted based on entitlement to TDIU is part of the Veteran's increased rating claim for his PTSD, and must be considered herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity.

2. The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100 (West 2015), 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran's claim of entitlement to a higher initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims for TDIU and increased rating for PTSD in an April 2010 letter.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran's service treatment records,, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  The Veteran has not identified any outstanding treatment records.

VA examinations have also been performed, and medical opinions provided, adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Increased Rating for PTSD

A. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

B. Merits of the Claim

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  The relevant rating criteria are as follows.

The Veteran's PTSD is currently assigned a disability rating of 50 percent under 38 C.F.R. § 4.130, DC 9411 (2016).  A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates there are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social or occupational functioning (e.g., temporarily falling behind on projects).

Following review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD symptomatology manifests to a degree warranting a rating in excess of 50 percent according to DC 9411.

The Veteran was afforded a VA examination in June 2010.  The Veteran reported almost constant anxiety.  The Veteran stated that concentration is poor at times, but memory is normal.  The Veteran noted impaired sleep and feeling drowsy.  The Veteran reported obsessive behavior, including checking doors and locks frequently in the middle of the night.  The Veteran reported experiencing auditory hallucinations when someone does something resulting in the Veteran feeling slighted.

The examiner opined that, generally, the PTSD symptoms are mild on a daily basis, but increased stress and the presence of stressors can cause the symptoms to be moderate.  The examiner observed that the Veteran denied any significant friendships or social acquaintances, however, the Veteran remains married to his wife of 15 years and volunteers at the local VA Medical Center.  The examiner noted that the symptoms do not preclude employment and the level of functional impairment is mild to moderate.  The examiner assigned a GAF score of 60, noting some of the Veteran's hypervigilance and social withdrawal is due to psychosis and some is due to PTSD.

The Veteran received intermittent mental health treatment through the Indianapolis VA hospital system from 2009 through 2016.  VA treatment reports in March 2010, September 2010, and April 2011 note that the Veteran is currently attending school.  According to treatment notes, the Veteran's mood was euthymic and affect was blunted, speech was normal, and grooming was good.  The Veteran was assigned a GAF score of 65 on all occasions, indicative of some mild symptoms.  

In September 2010, the Veteran's wife submitted a lay statement on his behalf.  She wrote that he is not doing well in areas like work, relationships, and mood.  The wife stated that the Veteran is unable to adapt to stressful circumstances and becomes irritable.

In a November 2012 Indianapolis VAMC treatment report, the Veteran was noted to be doing well.  It was reported the Veteran was walking and dieting, resulting in some weight loss.  The Veteran stated he is compliant with his medication and finds them helpful.  The Veteran was observed to be well groomed and his speech normal.  The Veteran's mood was euthymic and affect was blunted.  A GAF of 75 was assigned, indicating transient and expectable reactions to psychosocial stressors.

In December 2015, the Veteran attended a Vocational Rehabilitation Counseling session.  The Veteran reported that his depressive mood was improved.  The counselor noted that the Veteran is very spiritual, has a good relationship with his wife and his kids, who provide him great social support.  The Veteran is extroverted, funny, friendly, and cooperative.  The Veteran's thought process is logical and goal-oriented; he has a good judgment and insight, and appropriate concentration and memory levels.

In February 2016, a Vocational Rehabilitation Counseling note reports that the Veteran is in a good mood.  The Veteran stated that he is seeking a job that will highlight his interpersonal skills and sense of humor.  The Veteran noted that he has had no suicidal or homicidal thoughts or intentions.

In a June 2016 counseling note, the counselor reported that the Veteran was caught relaxing and, at one point, napping by his supervisor at his placement.  

In June 2016, the Veteran was afforded another VA examination.  The Veteran reported that he currently lives with his wife of 19 years and has a "pretty good" relationship with his children.  The Veteran states that he maintains contact with some friends, however he is not presently involved in any leisure activities.  

The examiner noted that the Veteran's PTSD and unspecified depressive disorder likely exacerbate each other and have overlapping symptoms.  The examiner noted that the following symptoms apply to the Veteran's diagnoses: occupational and social impairment with reduced reliability and productivity, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, depressed mood, and suspiciousness.

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating or any higher rating during any period of the appeal.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and was able to take care of himself physically.  The evidence also does not reflect suicidal thoughts during this period.  Further, during this period, GAF scores assigned ranged from 60 to 75.  As noted above, a GAF score of 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF ranging from 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or social functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 75 indicates transient and expectable reactions to psychosocial stressors.  The Board has considered the GAF scores in light of the actual symptoms of the Veteran's PTSD disability (which provide the primary basis for the rating assigned), including difficulty in establishing and maintaining social relationships, depressive moods, intrusive thoughts, sleep impairment, periodic nightmares, memory loss and short attention span.  These symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, and are consistent with the criteria for a 50 percent rating.  While the GAF scores are probative, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2016).

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected PTSD disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.  The Board also acknowledges the competent and credible lay statements of the wife but does not find that the symptoms described in the statement rises to the level of a 70 percent rating, or any higher rating, as it does not indicate occupational and social deficiencies in most areas.

Thus, entitlement to an initial rating greater than 50 percent for service-connected PTSD is not warranted.  While the Board sympathizes with his continued struggle with PTSD symptoms, the effect of those symptoms on his social and occupational functioning is contemplated by the current 50 percent rating.


III. TDIU

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  

In this case, the Veteran is service connected for PTSD, rated as 50 percent disabling, diabetes mellitus, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  Consequently, the combined rating of the Veteran's service-connected disabilities is 60 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's application for TDIU (VA Form 21-8940) was received in April 2010.  He reported completing high school.  He had occupational experience working with the Marion County Juvenile Center.  The Veteran reported that he became too disabled to work in fall 2006; he noted that he last worked full time in February 2006.  The Veteran noted he did not leave his last job because of a disability.  However, the Veteran notes that PTSD prevents him from securing any substantial gainful occupation.  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not make him unable to secure and follow a substantially gainful occupation.  

The Court has held that the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  For example, following his initial VA psychiatric examination in May 2008, the Veteran stated he does not know why he is not being hired.  The Veteran reported that he has difficulty concentrating on filling out job applications.  However, the examiner noted that the Veteran could likely work and be effective if he found a suitable position.  In the June 2010 examination, the examiner noted the Veteran's symptoms do not preclude employment and the level of functional impairment is mild to moderate.  The Veteran noted that he was able to do his job when he is able to be isolated.  In the June 2016 psychiatric examination, the Veteran explained that he is in the process of re-engaging in the Compensated Work Therapy Program through the Department of Veterans Affairs.  The examiner noted the Veteran's symptoms rose to occupational impairment resulting in reduced reliability and productivity.  

The Veteran was found entitled to Vocational Rehabilitation in 2008.  Vocational Rehabilitation records show that the Veteran attended Ivy Tech Community College to obtain an Associate's Degree in Human Services.  Thereafter, the Veteran enrolled in the University of Indianapolis to pursue a Bachelor Degree in Social Work.  In a February 2016 Vocational Rehabilitation note, the Veteran stated that he requested placement in a customer-service related field.  In June 2016, a telephone encounter note states that the Veteran planned arrive at 6 a.m. for his first day of work.  

The Board notes that SSA found the Veteran disabled effective July 2007.  SSA found the Veteran disabled for SSA purposes primarily based on anxiety related disorders, and secondarily based on affective disorders.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  For example, unlike SSA, VA does not take into account age in making this determination, and does not place the same emphasis on the opinions of treating physicians.  See 38 C.F.R. §§ 3.341(a); see also White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (observing that although SSA has adopted the treating physician rule, which was "specifically designed to address problems generated by the Social Security system," such a rule is inconsistent with VA's own statutory and regulatory scheme for administering benefits).  Thus, while SSA's decision might turn to a large extent on the opinion of a treating physician (regardless of whether the opinion was favorable or unfavorable to the claim, as noted in White) VA must analyze and weigh all the evidence of record under one standard-namely the benefit-of-the-doubt rule-to include whether there is supportive reasoning for a given medical opinion and the persuasiveness of such reasoning.  See Id. at 1381; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the Board has reviewed evidence that was apparently available to SSA at the time of its decision, in addition to the evidence subsequent to that date, and finds that under VA law such evidence does not show unemployability for TDIU purposes, as explained above.  Moreover, the Board notes that subsequent to the SSA determination, the Veteran engaged in Vocational Rehabilitation.  Furthermore, findings by the VA examiners, noted above, outweigh SSA's disability determinations.

In light of the foregoing, it is clear that the Veteran has experienced impairment due to his service-connected PTSD.  By the assigned schedular rating during the appeal period, the Veteran has been compensated for the symptomatology associated with the PTSD.  Thus, impairment of industrial capacity due to service-connected disability has already been taken into consideration via the disability ratings assigned since March 2010.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  

As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, referral of the TDIU claim to the Director of Compensation Service for extra-schedular consideration is not warranted because the preponderance of evidence is against a finding that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  


ORDER

1. Entitlement to a rating in excess of 50 percent for PTSD is denied.

2. Entitlement to TDIU is denied.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


